DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ann Marie Mewherter (Reg# 50,484) on 11/16/2021.

The application has been amended as follows: 

1. (Currently Amended) A system configured to generate a reference image for use in a process performed for a specimen, comprising: 
a virtual system coupled to actual systems to thereby receive output generated by the actual systems for specimens, wherein the virtual system comprises at least a computer system and a storage medium, wherein the virtual system is not capable of having the specimens disposed therein, wherein each of the specimens has device areas of[[ the]] a same type [[ the]] a same layer on the specimens, and wherein the virtual system is configured for: 
identifying defective portions of the device areas based on[[ the]] output generated for the specimens by at least two of the actual systems; 
eliminating the defective portions of the device areas from the device areas in which the defective portions were identified to thereby generate remaining portions of the device areas; and 
generating a reference image from[[ the]] output generated for[[ the]] remaining portions of at least one of the device areas on a first of the specimens and at least one of the device areas on a second of the specimens, wherein the output used to generate the reference image is generated by only one of the actual systems.

6. (Currently Amended) The system of claim 1, wherein the actual systems are configured to perform one or more processes on the specimens while the specimens are disposed within the actual systems to thereby generate the output generated by the actual systems for the specimens.

18. (Currently Amended) The system of claim 1, wherein multiple tools independently perform the process for other specimens of[[ the]] a same type as the specimen using the reference image.

22. (Currently Amended) A non-transitory computer-readable medium, storing program instructions executable on a computer system for performing a computer-implemented method 
receiving output generated by actual systems for specimens, wherein each of the specimens has device areas of[[ the]] a same type formed thereon, and wherein the output generated by the actual systems for the specimens is for[[ the]] a same layer on the specimens; 
identifying defective portions of the device areas based on[[ the]] output generated for the specimens by at least two of the actual systems; 
eliminating the defective portions of the device areas from the device areas in which the defective portions were identified to thereby generate remaining portions of the device areas; and 
generating a reference image from[[ the]] output generated for[[ the]] remaining portions of at least one of the device areas on a first of the specimens and at least one of the device areas on a second of the specimens, wherein said receiving, identifying, eliminating, and generating are performed by a virtual system coupled to the actual systems, wherein the virtual 

23. (Currently Amended) A computer-implemented method for generating a reference image for use in a process performed for a specimen, comprising: 
receiving output generated by actual systems for specimens, wherein each of the specimens has device areas of[[ the]] a same type formed thereon, and wherein the output generated by the actual systems for the specimens is for[[ the]] a same layer on the specimens; 
identifying defective portions of the device areas based on[[ the]] output generated for the specimens by at least two of the actual systems; 
eliminating the defective portions of the device areas from the device areas in which the defective portions were identified to thereby generate remaining portions of the device areas; and 
generating a reference image from[[ the]] output generated for[[ the]] remaining portions of at least one of the device areas on a first of the specimens and at least one of the device areas on a second of the specimens, wherein said receiving, identifying, eliminating, and generating are performed by a virtual system coupled to the actual systems, wherein the virtual system comprises at least a computer system and a storage medium, and wherein the virtual system is not capable of having the specimens disposed therein.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 22, and 23, prior art Maurer (US 6,691,052) discloses generating a reference image and then determining defective portions based on the reference image, which is not the same as identifying defective portions, eliminating the defective portions, and then generating a reference image from output generated for 
With regards to claims 2-21, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/            Primary Examiner, Art Unit 2662